Citation Nr: 0943328	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  09-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased initial rating for 
generalized anxiety disorder, currently rated as 10 percent 
disabling.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife, and a Friend


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION


The Veteran had active service from February 1951 to February 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO). 

The Veteran, his wife, and a friend appeared and testified at 
a Travel Board hearing held before the undersigned Veterans 
Law Judge in September 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to SMC and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's generalized anxiety disorder is manifested by 
moderate impairment in personal and social functioning, but 
it does not result in an occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1 (2008).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2008).

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2008).  In this case of an 
application for a higher initial rating for generalized 
anxiety disorder, the Board reviewed the Veteran's 
compensation and pension examination of August 2008 as well 
as the rest of his claims file.  The Veteran filed the claim 
at issue here in April 2008.  His condition was rated as 10 
percent disabling in a December 2008 rating decision. 

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Generalized anxiety disorder is evaluated under 38 C.F.R § 
4.130, DC 9400, and it is rated according to the General 
Rating Formula for Mental Disorders.  Under the General 
Rating Formula, a 10 percent evaluation is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or if the symptoms are controlled by continuous 
medication.  

A 30 percent evaluation is assigned with evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but the subject is generally functioning pretty 
well.  A GAF score of 51 to 60 is reflective of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The Veteran underwent a VA mental disorders examination in 
August 2008.  The examiner reviewed the Veteran's claims file 
and medical history.  The Veteran described his anxiety as 
manifesting itself in the four years prior to the 
examination.  The examiner diagnosed the Veteran as suffering 
from moderate anxiety disorder with a GAF score of 63.  

The examiner found that the Veteran's generalized anxiety 
disorder did not result in marked impairments regarding his 
basic competence for maintaining himself, though his quality 
of life is moderately impaired.  He suffers from moderate 
impairment in his personal and social functioning and his 
ability to enjoy activities.  As the Veteran is retired, his 
generalized anxiety does not interfere with his occupational 
activities.  The examiner wrote that if the Veteran were 
working his symptoms might cause mild work-related 
disruptions.  The examiner reported that medication helps 
control the Veteran's symptoms.  

The Veteran, his wife, and his friend all testified regarding 
the Veteran's generalized anxiety disorder in the October 
2009 Travel Board hearing.  They discussed the Veteran's 
treatment for his disorder, stating that he sees a VA doctor 
every six months.  The Veteran's wife described the Veteran 
as being moody, while the Veteran's friend described the 
Veteran as suffering from nightmares.  Both the Veteran's 
wife and friend mentioned that the Veteran suffers from mild 
memory loss.  

The examiner's findings are consistent with the 10 percent 
rating that has been assigned.  An increased 30 percent 
rating would only be warranted with evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks.  Here, though the Veteran was found to have moderate 
social impairment, his symptoms more closely approximate the 
10 percent rating, especially considering that his symptoms 
are largely controlled by medication, and the VA examiner 
indicated they would cause only mild disruptions in a work 
setting.  There is no evidence that the Veteran's symptoms 
have changed over the appeals period, so staged ratings are 
not appropriate.  

Both the examiner and the witnesses at the Travel Board 
hearing described the Veteran as suffering from some memory 
loss.  The examiner also found that the Veteran is 
occasionally confused and has difficulty finding words.  The 
examiner found these symptoms to be related to the Veteran's 
dementia, a non-service connected disability.  As these 
symptoms are separate and apart from his service-connected 
generalized anxiety disorder, they do not affect the 
evaluation here.  

Further, the Veteran's disability does not warrant an 
extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321 (2008).  As outlined by the Court of Appeals for 
Veterans Claims, the Board uses a three-step inquiry to 
determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's 
generalized anxiety disorder, namely his moderate social 
impairment.  The Veteran's pattern of disability is thus 
contemplated in the applicable rating criteria for 
generalized anxiety disorder.  The Veteran retired in 1997 
for reasons unrelated to his generalized anxiety disorder, so 
his service-connected disability has not interfered with his 
employment.  The record is also silent as to any generalized 
anxiety related hospitalizations.  Accordingly, an 
extraschedular evaluation is not appropriate in this case.  

As the Veteran's generalized anxiety disorder does not result 
in occupational and social impairment or intermittent periods 
of inability to perform occupational tasks, the Board 
concludes that the criteria for an initial disability rating 
greater than 10 percent for service-connected generalized 
anxiety disorder have not been met at any time during the 
appeal period, and thus staged rating is not necessary.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, DC 9400.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA duty to notify mandates that VA inform a claimant of 
what evidence is require to substantiate his claim and of his 
and VA's respective duties for obtaining evidence.  Here, 
however, the Veteran's claim was for service connection, 
which was granted, and he now appeals the rating that was 
assigned.  Since his initiating claim was granted, there can 
be no possibility of prejudice to the Veteran, and no further 
notice under the VCAA is necessary.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records of his VA 
treatment.  The Veteran was afforded a VA compensation and 
pension examination specific to his theory of entitlement.  
The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial disability rating higher than 10 percent for 
generalized anxiety disorder is denied.  


REMAND

Claims for Special Monthly Compensation based on the need for 
aid and attendance and for a total disability rating based on 
individual unemployability both require specific findings to 
be made before they can be properly adjudicated.  Here, 
though the Veteran underwent a VA mental disorders 
examination in August 2008, there have been no findings as to 
whether the Veteran meets the criteria for either claim.  

To receive a SMC based on the need for aid and attendance, 
the claimant must be a patient in a nursing home on account 
of mental or physical incapacity; or be blind or so nearly 
blind as to have corrected visual acuity in both eyes of 
5/200 or less or concentric contraction of the visual field 
to 5 degrees or less; or have a factual need for regular aid 
and attendance of another person.  38 U.S.C.A. §§ 1114(l) 
(West 2002), 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b) 
(2009).  

There is conflicting evidence in this case as to whether the 
Veteran meets the specified criteria.  Concurrent with his 
claim, the Veteran submitted a note from a VA physician that 
he is not able to walk unaided and needs assistance when 
using the restroom.  This is consistent with the testimony 
from the October 2009 hearing where the Veteran and the other 
witnesses testified as to what aid the Veteran requires with 
his daily activities.  On the other hand, records of the 
Veteran's VA provided Adult Health Day Care note that the 
Veteran is able to use the restroom without assistance and 
that he frequently stands during the day.  

Given the conflicting nature of the evidence, an examination 
is required to determine whether the Veteran is in need of 
permanent aid and attention due to his service-connected 
disabilities.  Upon remand, the appellant should be provided 
with a VA examination.  The examiner should review the 
appellant's claims file and complete a VA Form 21-260 
(Examination for Housebound Status or Need for Regular Aid 
and Attendance).  The examiner should opine on whether the 
appellant is in need of permanent aid and attention due to 
his disabilities.

Further, a TDIU is governed by 38 C.F.R. § 4.16 (2009), 
providing that such a rating may be assigned where the 
schedular rating is less than total, and when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  Here, no findings 
have been made as to whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his three service-connected disabilities.  An examination is 
needed to make this determination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine his ability to 
care for his basic needs.  The claims file 
must be made available to the examiner for 
review before the examination, and the 
examination must indicate that the claims 
file was in fact reviewed.  A VA Form 21-
2680 (Examination for Housebound Status or 
Need for Regular Aid and Attendance) 
should be completed.  The examiner must 
express an opinion as to whether the 
appellant is in need of permanent aid and 
attention due to his service-connected 
disabilities.  

2.  The Veteran should also be afforded a 
VA examination to determine whether his 
service-connected disabilities have 
rendered him unemployable.  The examiner 
is specifically asked to provide an 
opinion as to whether the Veteran is 
unable to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities.  

3.  The RO should then readjudicate the 
case.  If such action does not resolve the 
claim, a Supplemental Statement of the 
Case should be issued to the Veteran.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


